COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                            NO. 02-13-00239-CV


DEBORAH BELL                                                    APPELLANT

                                        V.

DANNY L. HANEY, LAW FIRM OF                                     APPELLEES
COBB MARTINEZ WOODWARD,
AND ATTORNEY DAVID DENTON


                                    ------------

         FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                   ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

     We have considered the parties’ “Agreed Motion To Dismiss.”       In the

motion, it states that appellant has settled her claims with Cobb Martinez

Woodward, PLLC and David Denton. It is the court’s opinion that the motion to

dismiss the appeal as to appellees Cobb Martinez Woodward, PLLC and David


     1
      See Tex. R. App. P. 47.4.
Denton should be granted; therefore, we dismiss the appeal as to Cobb Martinez

Woodward, PLLC and David Denton. See Tex. R. App. P. 42.1(a)(2), 43.2(f).

The appeal shall hereafter be styled Deborah Bell v. Danny L. Haney.

      Appellant’s brief is due Tuesday, February 18, 2014.

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                 PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: January 16, 2014




                                      2